DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 5 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what angles besides 90 degrees (vertical) relative to the surface of the wafer would be included in the broad category of “generally vertical”.  
Claim 17 recites the limitation "rotating the rotatable air blade" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20110232820) in view of Wang et al. (WO 2014201627).
As to claim 1, Yamamoto discloses an adhesive tape joining method/device (Abstract).  Yamamoto discloses that the device comprises of: a wafer stage, a tape feeder 61 to feed the tape, a joining roller 62 for mechanically pressing the tape (delivered in a first direction) onto a wafer mounted upon said stage, a cutting device 64 for cutting tape delivered/placed upon a wafer along the perimeter of said wafer, and a winding roller 65 for winding up unused tape material (Fig. 17 and 29 below; Fig. 27).



    PNG
    media_image1.png
    559
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    498
    media_image2.png
    Greyscale

Yamamoto fails to specifically teach or disclose that an air blade/knife/nozzle may be used to press the tape onto the wafer instead of the lamination roller 62.  Wang discloses a method/device for applying tape to a semiconductor structure (Abstract).  Wang discloses that it is advantageous to a movable nozzle with taping gas (paragraph 1) supplied at an adequate and stable air pressure to laminate and remove bubbles from a tape upon a semiconductor since said nozzle will allow for the taping of smaller semiconductors without the worry of damage or warping that is associated with the use of mechanical force (paragraph 2; Fig. 1B below).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method/device of Yamamoto with the movable air nozzle of Wang and would have been motivated to do so because Wang teaches that using the air nozzle allows for the taping of smaller semiconductors without worrying about the damage or warping that is normally associated with the use of mechanical force for laminating the tape.  
As to claim 2, the method of claim 1 is taught as seen above.  Yamamoto discloses that the wafer is secured to the stage by vacuum sucking means (Fig. 4).

Claim(s) 3-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20110232820) and Wang et al. (WO 2014201627) as applied to claims 1-2 above, and further in view of Moriguchi et al. (US 20050022930).
As to claim 3, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the air blade has a slot shaped air outlet to provide adequate and stable air pressure instead of the nozzle utilized by Wang.  Moriguchi et al. in Fig. 4 below discloses it is known and conventional in the art to use air blades/knifes of a with a slot shaped air outlet of a sufficient width/length to apply air to a majority of the processing area width of a desired substrate.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the air blade of Moriguchi in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful air blade for providing adequate air flow and pressure to a desired surface.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).






    PNG
    media_image3.png
    459
    518
    media_image3.png
    Greyscale



As to claim 4, the method of claim 3 is taught as seen above.  The air blade of the above references as combined has a long axis extending in a second direction which is perpendicular to the first direction as shown in Fig. 4 of Moriguchi.
	As to claim 5, the method of claim 3 is taught as seen above.  The method of the above references as combined would provide an air flow from the air blade of Moriguchi in a vertical direction as disclosed by Wang.  
	As to claims 7 and 8, the method of claim 3 is taught as seen above.  Wang discloses that a heating device is connected to the taping gas line to control the temperature of the gas to a range of 20 to 80 degrees Celsius (paragraph 19) which would be capable of heating the wafer.
	As to claims 9 and 10, the method of claim 3 is taught as seen above.  Wang discloses that the air nozzle has a pressure and flow rate regulator to control the pressure of the gas (paragraph 23) which would be greater than 0 kPa and fall into the claimed range of 0 to 500 kPa.
	As to claims 11-13, it is a position of the Examiner that a wafer with a step structure in the form of step structure and bevel along the periphery is known and conventional in the art and would have been obvious to use in the method of the above references as combined.  
	As to claims 14-16, the method of claim 12 is taught as seen above.  It is the position of the Examiner that adjusting the pressure and temperature to specific amounts depending on the position upon the wafer would have been obvious to one of ordinary skill in the art since these are result effective variables to achieve optimal adhesion upon a surface depending upon the adhesive and surface utilized.
	
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites that the air blade is rotated and positioned at a specific angle with respect to the surface of the wafer.  The closest prior art of Yamamoto et al. (US 20110232820) as modified by Wang et al. (WO 2014201627) and Moriguchi et al. (US 20050022930) disclose a taping system that uses an air blade with similar width dimensions as the wafer table that the air blade moves across to press a tape onto a wafer, but fails to specifically teach or disclose that the air blade is rotated and positioned at a specific angle with respect to the surface of the wafer.

Claim 17 recites a step of adjusting a direction of the air flow by rotating the air bade according to a topograph of the wafer surface when the rotatable air blade moves across the wafer state.  The closest prior art of Yamamoto et al. (US 20110232820) as modified by Wang et al. (WO 2014201627) and Moriguchi et al. (US 20050022930) disclose a taping system that uses an air blade with similar width dimensions as the wafer table that the air blade moves across to press a tape onto a wafer, but fails to teach or disclose that the air blade is rotatable as claimed which allows for the adjustment of the air flow relative to the topograph of the wafer table as the air blade moves across said table.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745